              Case 7:13-cv-08196-VB Document 226 Filed 08/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
PHILIP CALDAROLA, WAYNE NORRIS,                                  :
JAMES JAMESON, ELMER ORTIZ,                                      :
AMAURY BONILLA, ERCREY GRANGIER,                                 :
KEVIN WILLIAMS, BRANDON HOLMES,                                  :
ROLANDO CORONADO, PAUL                                           :
THOMPSON, and LAMONTE JOHNSON,                                   :   ORDER
                            Plaintiffs,                          :
                                                                 :   13 CV 8196 (VB)
v.                                                               :
                                                                 :
PHILIP D. HEATH; NOEL F. MORRIS; and                             :
CANDICE P. SUMPTER,                                              :
                            Defendants.                          :
-----------------------------------------------------------------x

         As discussed at a telephone conference held today and attended by counsel for all parties,

it is HEREBY ORDERED:

         1.       By December 1, 2020, the parties shall submit a Joint Pretrial Order, in

accordance with Paragraph 4.A of the Court’s Individual Practices.

         2.       By January 4, 2021, the parties shall file proposed voir dire, any motions in

limine, joint proposed jury instructions, and a joint verdict form. (See Paragraph 4.B of the

Court’s Individual Practices). The parties’ joint proposed jury instructions shall consist of a

single document, noting any areas of disagreement between the parties. The proposed

instructions should include both the text of any requested instruction as well as a citation, if

available, to the authority from which it derives. The proposed instructions should also be

submitted by email to Chambers in Word format.

         3.       Oppositions to motions in limine, if any, are due January 18, 2021.

         4.       A final pre-trial conference is scheduled for February 3, 2021, at 3:00 p.m. The

parties shall use the following information to connect by telephone:
            Case 7:13-cv-08196-VB Document 226 Filed 08/24/20 Page 2 of 2




       Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662;
       Access Code: 1703567.

       5.       Jury selection and trial are tentatively scheduled to begin on February 16, 2021, at

9:00 a.m., subject to the Court’s COVID-19 scheduling protocols.

Dated: August 24, 2020
       White Plains, NY                       SO ORDERED:




                                              ___________________________________
                                              Vincent L. Briccetti
                                              United States District Judge




                                                 2
